944 A.2d 751 (2008)
Linda PIEHL and William Piehl, H/W
v.
CITY OF PHILADELPHIA and Commonwealth of Pennsylvania
Petition of Commonwealth of Pennsylvania.
No. 468 EAL 2007.
Supreme Court of Pennsylvania.
March 12, 2008.

ORDER
PER CURIAM.
AND NOW, this 12th day of March, 2008, the Petition for Allowance of Appeal is hereby GRANTED. The issue, as stated by Petitioner, is:
Whether a complaint which names the Commonwealth as a defendant in the caption may be amended to substitute a Commonwealth agency as a party after the statute of limitations has run?